IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-60149
                         Conference Calendar


DARRELL LYNN BANKSTON,

                                Plaintiff-Appellant,

versus

JODY BRADLEY; ET AL.,

                                Defendants,

CORRECTIONAL CORPORATION OF AMERICA (CCA),

                                Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 5:00-CV-127-BrS
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Darrell Lynn Bankston (# R1725), who is incarcerated at

Wilkinson County Correctional Facility (WCCF), appeals the grant

of summary judgment to Corrections Corporation of America (CCA).

Bankston’s amended complaint requested monetary damages from CCA,

which operates WCCF, based on an alleged assault of Bankston by

another inmate.   We AFFIRM.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60149
                                -2-

     As part of his claim for relief, Bankston alleged

conclusionally that the assault occurred as a result of CCA’s

custom or policy which allowed correctional officers to double-

cell inmates whom they know to be enemies of one another.   With

its motion for summary judgment, CCA filed a WCCF policy

statement which refuted this allegation.   Bankston then failed

to file a response, as required by FED. R. CIV. P. 56(e).

Accordingly, the district court did not err by granting CCA’s

motion for summary judgment.   See Celotex Corp. v. Catrett,

477 U.S. 317, 322-26 (1986).

     AFFIRMED.